DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a first plurality of interconnects one or more memory devices” in lines 4 makes a run-on sentence and should be amended to include “,” in between “interconnects” and “one or more” for avoiding confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al (Pub. No.: US 2015/0340303 A1), hereinafter as Oh.
Regarding claim 1, Oh discloses a semiconductor device assembly in Fig. 1 comprising: a substrate (substrate 100) with a top side and a bottom side (see [0022]); a first plurality of interconnects (connection parts 231 and connection parts 251) one or more memory devices (chips 230/251) electrically connected to the top side of the substrate via the first plurality of interconnects (see [0023-0024] and [0033]); a second plurality of interconnects (connection part 211) (see [0024]); a processing unit (chip 210) connected to the top side of the substrate via the second plurality of interconnects (see [0033]), wherein the substrate is configured to enable the one or more memory devices and the processing unit to communicate directly with each other through the substrate (substrate 100 connecting chip 210 to chip 230 through interconnect part 135) (see [0026); a redistribution layer (second substrate 500) positioned on the bottom side of the substrate (see [0048]); and a third plurality of interconnects (connection parts 111) electrically connected to the redistribution layer (see [0027]).
Regarding claim 2, Oh discloses the semiconductor device assembly of claim 1, wherein the one or more memory devices comprise a high bandwidth memory device (claims not limiting what level of high bandwidth, therefore the chip 230/250 being memory device would reads on the above limitation) (see [0033]). 
Regarding claim 4, Oh discloses the semiconductor device assembly of claim 1, further comprising a plurality of back-end- of-line (BEOL) layers adjacent to the top side 
Regarding claim 5, Oh discloses the semiconductor device assembly of claim 4, wherein the first plurality of interconnects electrically connects the one or more memory devices directly to the plurality of BEOL layers and wherein the second plurality of interconnects electrically connects the processing unit directly to the plurality of BEOL layers (connection parts 231 connects to interconnect part 135 and connection part 211 connects to the interconnect part 135) (see Fig. 1 and [0026]).
Regarding claim 14, Oh discloses the semiconductor device assembly of claim 4, wherein the processing unit further comprises a graphics processing unit (GPU) or a central processing unit (CPU) (see [0033]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.

d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over OH et al (Pub. No.: US 2015/0340303 A1), hereinafter as Oh as applied to claim 1 above, and further in view of JO et al. (Pub. No.: US 2016/0093598 A1), hereinafter as Jo.
Regarding claim 3, Oh discloses the semiconductor device assembly of claim 5, but fails to disclose wherein the one or more memory devices comprise a stack of memory cells that are electrically connected together. 
Jo discloses a semiconductor device in Fig. 1 wherein the one or more memory devices comprise a stack of memory cells (semiconductor chips 100 comprising a stack of memory SRAM/DRAM) that are electrically connected together (see [0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Oh to have stack of memory cells as same as Jo’s semiconductor device because having the modified structure would provide a highly compact and highly density memory that would reduce the packaging size. 
Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (Pub. No.: US 2015/0340303 A1), hereinafter as Oh as applied to claim 1 above as applied to claim 5 above, and further in view of Wu et al. (Pub. No.: US 2012/0018876 A1), herein after as Wu.
Regarding claim 6, Oh discloses the semiconductor device assembly of claim 5, but fails to disclose wherein the plurality of BEOL layers comprise alternating dielectric layers and conductive layers.
Wu discloses a semiconductor device assembly discloses wherein a plurality of BEOL layers (layers 22/30/32) comprise alternating dielectric layers (dielectric layers 24/32) and conductive layers (metal lines 26, vias 28 and UBMs 30A-30B) form on top of a substrate (substrate 10) (see Fig. 1-2 and [0012-0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the BEOL layers of Oh to have alternating dielectric layers and conductive layers as same as the BEOL layers of Wu because having a modified structure would provide a highly reliable connections and reduce chip warpage by reducing thermal expansion for having alternating layers of dielectric layers and conductors. 
Regarding claim 7, the combination of Oh and Wu discloses the semiconductor device assembly of claim 6, wherein the plurality of BEOL layers provide routing layers and electrically connect the one or more memory devices and the processing unit to a plurality of through silicon vias (TSV 120) that extend through the substrate (see Oh, Fig. 1 and [0022-0024]).
Regarding claim 8, the combination of Oh and Wu discloses the semiconductor device assembly of claim 7, wherein the plurality of through silicon vias electrically connect the one or more memory devices and the processing unit to the redistribution layer positioned on the bottom side of the substrate (TSV 120 connecting chip 230/250 and chip 210 to substrate 500) (see Oh, [0024] and [0040]).
Regarding claim 9, the combination of Oh and Wu discloses the semiconductor device assembly of claim 8, wherein the redistribution layer comprises alternating conductive layers and dielectric layers (substrate 500 is PCB has alternating dielectric layer and conductors) (see Oh and [0027]).

      Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising a complementary metal- oxide-semiconductor (CMOS) layer positioned between the plurality of BEOL layers and the redistribution layer as recited in claim 10. Claims 11-13 depend on claim 10, and therefore also include said claimed limitation. 

Allowable Subject Matter
Claims 15-20 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the BEOL layers enable the first semiconductor device, the second semiconductor device, and the third 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818